United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
COMMISSARY AGENCY, McGUIRE AIR
FORCE BASE, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0885
Issued: June 11, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 16, 2020 appellant, through counsel, filed a timely appeal from a September 23,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the September 23, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly determined that appellant’s radial styloid
tenosynovitis (de Quervain’s) and left trigger thumb conditions had resolved as of March 26, 2019.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances as set forth
in the Board’s prior decisions are incorporated herein by reference. The relevant facts are set forth
below.
On September 27, 2012 appellant, then a 51-year-old sales associate/cashier, filed an
occupational disease claim (Form CA-2) alleging that she developed carpal tunnel syndrome
(CTS) in the performance of duty on or about February 10, 2010. She explained that her sales
associate position entailed lifting food items of various weights, such as canned goods, uncooked
meats, gallons of beverages, animal food, and cat litter weighing 10 to 50 pounds.
In an October 1, 2010 report, Dr. Raymond Ragland, III, a Board-certified hand surgeon,
diagnosed left thumb trigger finger. In a report dated July 30, 2012, he diagnosed bilateral carpal
tunnel syndrome and de Quervain’s “tendinitis.” On November 9, 2012 Dr. Ragland performed
an endoscopic right carpal tunnel release and a left carpal canal intervention procedure.
By decision dated December 31, 2012, OWCP denied appellant’s occupational disease
claim, finding that the evidence of record was insufficient to establish that the claimed events(s)
occurred as described.
On January 7, 2013 appellant, through counsel, requested a hearing before a representative
of OWCP’s Branch of Hearings and Review. By decision dated June 12, 2013, an OWCP hearing
representative modified the December 31, 2012 decision to find that appellant had established that
the claimed events occurred as alleged. However, he affirmed the denial of benefits, finding that
the medical evidence of record was insufficient to establish causal relationship between her
diagnosed upper extremity conditions and the accepted work factors of lifting items, scanning
items, and keying data into the register.
On August 8, 2013 appellant, through counsel, filed a timely appeal to the Board of
OWCP’s June 12, 2013 decision. By decision dated March 13, 2014, the Board affirmed the
hearing representative’s June 12, 2013 decision.
On March 13, 2015 appellant, through counsel, requested reconsideration. Counsel
submitted a September 5, 2013 left upper extremity electromyogram and nerve conduction
velocity (EMG/NCV) study that revealed evidence of moderate left median nerve neuropathy
consistent with a clinical diagnosis of CTS. OWCP also received a March 24, 2015 report from
Dr. Ragland, wherein he discussed appellant’s bilateral carpal tunnel syndrome history.
By decision dated June 9, 2015, OWCP denied modification.

4

Docket No. 17-1884 (issued November 8, 2018); Docket No. 13-1873 (issued March 13, 2014).

2

On June 16, 2015 Dr. Ragland performed a left carpal tunnel release on appellant’s left
upper extremity, which was completed without complications. By letter dated September 17,
2015, he opined, “To a reasonable degree of medical certainty, the patient’s bilateral CTS
symptoms are work related.”
By decision dated July 15, 2016, OWCP denied modification.
On October 17, 2016 appellant, through counsel, requested reconsideration of OWCP’s
July 15, 2016 decision. Attached to the request was a September 16, 2016 report from
Dr. Ragland, who explained, in part, “A review of her job history shows relevant exposure risk
with regard to significant intermittent peak hand force use, forceful hand repetition rates and
percentage of time in forceful hand exertions.” He noted that these factors were clinically
significant risks in the development of CTS.
December 7, 2016 EMG/NCV studies revealed bilateral median nerve impairments at the
wrists, moderate at the right and mild on the left. The EMG/NCV studies further revealed severe
left bilateral ulnar nerve impairment and significant right bilateral ulnar nerve impairment, as well
as moderate right posterior interosseous nerve impairment at the dorsal elbow/radial tunnel level.
By decision dated December 20, 2016, OWCP denied modification.
OWCP subsequently received a functional capacity evaluation (FCE) dated November 29,
2016, wherein Dr. Scott M. Fried, an osteopathic physician specializing in orthopedic surgery,
noted that appellant was employed as a military cashier and had sustained repetitive strain injuries
to her upper extremities resulting in right radial neuropathy, bilateral median neuropathy, brachial
plexopathy, and right cervical radiculopathy while at work. Dr. Fried reviewed appellant’s history
of treatment with Dr. Ragland and noted that she had not worked since shortly after her first carpal
tunnel surgery. He performed a hand function evaluation, administration of standardized tests,
and observation of performance of physical demands with job simulation. Dr. Fried concluded
that appellant was unable to perform repetitive activities including simple grasping, fine
manipulation, firm grasping, pushing/pulling, or overhead/shoulder-level reaching with her upper
extremities. He noted that she was unable to lift more than two pounds or carry more than one
pound of weight without complaining of nerve symptoms.
On December 23, 2016 Dr. Fried reviewed the November 29, 2016 FCE. He noted that
appellant had increased symptoms with work simulation activities, diminished ability to
manipulate small objects, and increased symptoms with lifting and carrying activity and
recommended work restrictions.
By decision dated April 25, 2017, OWCP denied modification.
On September 6, 2017 appellant, through counsel, filed a timely appeal to the Board of
OWCP’s April 25, 2017 decision. By decision dated November 8, 2018, the Board set aside
OWCP’s April 25, 2017 decision and remanded the case to OWCP for further development,
including a second opinion evaluation with an appropriate Board-certified specialist for
examination, diagnosis, and a rationalized opinion as to whether appellant sustained an
employment-related occupational disease.

3

On January 31, 2019 OWCP referred appellant for a second opinion examination with
Dr. Frank Corrigan, a Board-certified orthopedic hand surgeon. It provided him with the case
record, a current statement of accepted facts (SOAF), and a series of questions. The SOAF noted
that an EMG/NCV study had been performed on October 10, 2012.
In a February 21, 2019 report, Dr. Corrigan reviewed the medical record, including the
December 7, 2016 EMG/NCV study. On physical examination of appellant’s left wrist and thumb
he observed, inter alia, that a Finkelstein’s test for de Quervain’s tenosynovitis was negative, and
that appellant had full thumb strength on flexion and extension. On physical examination of the
right wrist Dr. Corrigan observed that a Finkelstein’s test for de Quervain’s tenosynovitis was
negative. He noted that this diagnostic testing supported bilateral CTS, bilateral cubital tunnel
syndrome, and moderate right posterior interosseous nerve compression at the radial tunnel, but
that there was no evidence on that day’s examination of cubital tunnel syndrome or nerve
compression at the radial tunnel. Dr. Corrigan explained that the portion of the December 7, 2016
EMG/NCV study demonstrating bilateral cubital tunnel syndrome and nerve compression at the
radial tunnel was an incidental finding, as “false/negatives do occur with electrodiagnostic
testing,” and that the examination on February 21, 2019 did not demonstrate these conditions. He
noted that appellant had been treated for right de Quervain’s tenosynovitis and that the treatment
led to complete resolution of her symptoms, as the examination on February 21, 2019 did not
demonstrate any evidence of this condition. Similarly, Dr. Corrigan noted that appellant had been
treated for left trigger thumb and that symptoms had resolved. He opined that the conditions of
right de Quervain’s tenosynovitis and left trigger thumb were causally related to her work-related
activities, maximally medically improved, and did not require any further treatment. Dr. Corrigan
further opined that appellant had work-related bilateral CTS with residuals.
By decision dated April 8, 2019, OWCP accepted appellant’s claim for bilateral CTS,
de Quervain’s tenosynovitis, resolved as of March 26, 2019, and left trigger thumb, resolved as of
March 26, 2019. The initial acceptance letter did not include appeal rights.
In a report dated May 9, 2019, Dr. Fried diagnosed right radial neuropathy, bilateral
median neuropathy, right neurogenic cervical radiculopathy/brachial plexopathy with long
thoracic neuritis, work-related bilateral CTS, bilateral flexor tenosynovitis, and right lateral
epicondylitis. On examination of the bilateral upper extremities he observed positive Tinel’s signs
bilaterally, bilateral radial tunnel tenderness, and positive Roos and Hunter tests with appropriate
arm radiation bilaterally. Dr. Fried noted that appellant was currently off work due to the
documented injuries. He recommended neuromusculoskeletal ultrasound testing.
By decision dated May 23, 2019, OWCP issued a superseding decision which accepted the
same conditions as those noted in the April 8, 2019 decision, but included appeal rights.
On May 30, 2019 appellant, through counsel, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review.
In a report dated June 4, 2019, Dr. Fried diagnosed right radial neuropathy, bilateral
median neuropathy, right neurogenic cervical radiculopathy/brachial plexopathy with long
thoracic neuritis, work-related bilateral CTS, bilateral flexor tenosynovitis, and right lateral
epicondylitis. On examination of the bilateral upper extremities he observed positive Phalen’s
testing, positive Tinel’s signs bilaterally, positive compression testing of the radial nerve of the
bilateral elbows, and positive Roos and Hunter tests with appropriate arm radiation bilaterally.
4

Dr. Fried recommended that she remain off work and undergo neuromusculoskeletal ultrasound
testing, as well as further EMG/NCV testing. On June 20, 2019 he observed positive bilateral
Phalen’s, Roos, Tinel’s, and compression testing of the upper extremities. Dr. Fried rendered the
same diagnoses as on June 4, 2019.
A July 10, 2019 EMG/NCV study demonstrated continued bilateral median nerve
impairments, significant on the right and moderate on the left. It also demonstrated continued
bilateral ulnar nerve impairments across elbow levels, significant on the right and severe on the
left.
An oral hearing was held on August 20, 2019. Counsel argued that Dr. Corrigan’s
February 21, 2019 report could not carry the weight of the medical evidence because it was based
on an incomplete SOAF that omitted the EMG/NCV testing of December 7, 2016. He further
argued that a conflict of medical opinion evidence existed because Dr. Fried had indicated that
appellant remained significantly symptomatic. The hearing representative held the case record
open for submission of additional evidence for at least 30 days.
In a report dated September 16, 2019, Dr. Fried noted that appellant’s symptoms continued
at a severe level and that her fingers were so numb that she could not maintain a grip. Appellant’s
fingers locked and triggered and the hands cramped painfully. On physical examination of the
upper extremities Dr. Fried observed positive bilateral Phalen’s, Roos, Tinel’s, and compression
testing of the upper extremities. He rendered the same diagnoses as on June 20, 2019.
By decision dated September 23, 2019, the hearing representative affirmed OWCP’s
May 23, 2019 decision, finding that the medical evidence of record established that appellant’s
accepted radial styloid tenosynovitis (de Quervain’s) and left trigger thumb had resolved.
LEGAL PRECEDENT
The United States shall pay compensation for the disability of an employee resulting from
personal injury sustained while in the performance of duty. Once OWCP accepts a claim and pays
compensation, it has the burden of justifying modification or termination of an employee’s
benefits.5 After it has determined that an employee has disability causally related to his or her
federal employment, OWCP may not terminate compensation without establishing that the
disability has ceased or that it is no longer related to the employment.6 The fact that OWCP
accepted an employee’s claim for a specified period of disability does not shift the burden of proof
to the employee. The burden of proof is on OWCP to demonstrate an absence of employmentrelated disability or residual in the period subsequent to the date of termination or modification.7
Under OWCP procedures, if a case is accepted as resolved, but continued as an open case,
OWCP must address the medical evidence upon which it determines the condition has resolved

5

M.M., Docket No. 17-1264 (issued December 3, 2018).

6

E.B., Docket No. 18-1060 (issued November 1, 2018).

7

See R.H., Docket No. 12-1085 (issued April 9, 2013); Elsie L. Price, 54 ECAB 734 739 (2003); Raymond M.
Shulden, 31 ECAB 297 (1979); Anna M. Blaine (Gilbert H. Blaine), 26 ECAB 351 (1975).

5

and provide appellant appeal rights.8 Where multiple conditions have been accepted, the medical
evidence may support that one or more condition has resolved while residuals are ongoing for
remaining accepted conditions. Such cases should be open for benefits related to the ongoing
accepted conditions while finding no further entitlement for those conditions which have resolved.9
ANALYSIS
The Board finds that OWCP properly determined that appellant’s radial styloid
tenosynovitis (de Quervain’s) and left trigger thumb had resolved as of March 26, 2019.
On February 21, 2019 Dr. Corrigan noted that appellant had been treated for right
de Quervain’s tenosynovitis and that the treatment led to complete resolution of her symptoms, as
the examination on February 21, 2019 did not demonstrate any evidence of this condition.
Similarly, he noted that appellant had been treated for left trigger thumb and that symptoms had
resolved. Dr. Corrigan opined that the conditions of right de Quervain’s tenosynovitis and left
trigger thumb were causally related to her work-related activities, had reached maximum medical
improvement, and did not require any further treatment. He further opined that appellant had
work-related bilateral CTS with residuals.
The Board finds that OWCP properly relied upon Dr. Corrigan’s opinion that appellant’s
right de Quervain’s tenosynovitis and left trigger thumb were causally related to her work-related
activities and had resolved.10 Dr. Corrigan’s opinion was sufficiently rationalized and based on
physical examination as well as review of the medical records.
While Dr. Ragland initially diagnosed appellant’s de Quervain’s tenosynovitis and left
trigger thumb conditions, his reports predate Dr. Corrigan’s February 21, 2019 finding that
appellant’s work-related right de Quervain’s tenosynovitis and left trigger thumb had resolved. In
a series of reports dating from November 29, 2016 through September 16, 2019, Dr. Fried did not
specifically address appellant’s right de Quervain’s tenosynovitis and left trigger thumb.
Therefore, these reports are insufficient to overcome the weight accorded to Dr. Corrigan.
As such, OWCP met its burden of proof to establish that, while appellant’s right
de Quervain’s tenosynovitis and left trigger thumb were work related, they had resolved as of
March 26, 2019.
Accordingly, the Board finds that OWCP met its burden of proof to establish that
appellant’s accepted radial styloid tenosynovitis (de Quervain’s) and left trigger thumb had
resolved as of March 26, 2019.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
8
See R.H., id.; Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Acceptance, Resolved Conditions,
Chapter 2.806(5) (June 2011).
9

Id.

10

See M.L., Docket No. 13-0442 (issued September 3, 2013).

6

CONCLUSION
The Board finds that OWCP properly determined that appellant’s radial styloid
tenosynovitis (de Quervain’s) and left trigger thumb had resolved as of March 26, 2019.
ORDER
IT IS HEREBY ORDERED THAT the September 23, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 11, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

